Citation Nr: 0111401	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  98-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to July 
1966.

The instant appeal arose from an June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Nashville, Tennessee, which denied a claim to reopen a 
claim for service connection for a heart disorder.

In his October 1998 substantive appeal, the appellant 
expressed a desire to present testimony before a member of 
the Board of Veterans' Appeals (Board) sitting at the RO.  
The record reflects that by correspondence signed by the 
veteran on December 27, 1999, the appellant acknowledged that 
he would attend the hearing scheduled for January 13, 2000.  
He was advised by letter dated December 17, 1999, that if he 
did not appear for the hearing, absent the receipt of a 
timely request for postponement with good cause shown, his 
failure to appear would result in the claim being processed 
as though his request for the scheduled hearing had been 
withdrawn.  The record reflects that the appellant did not 
report for the scheduled hearing.  While, within 15 days of 
the hearing date, he did timely request a new hearing, he did 
not file the request with proper office, and he did not 
explain why he failed to appear for the scheduled hearing and 
why a timely request for a new hearing date could not have 
been submitted.  See 38 C.F.R. § 20.704(d) (2000).  The Board 
member who would have presided over the hearing determined 
that the hearing was canceled.  Id.  The Board will therefore 
proceed to review the issue on appeal.  


FINDINGS OF FACT

1.  A claim to reopen a claim for service connection for a 
heart disorder was denied in a January 1987 rating decision.

2.  None of the competent evidence received since January 
1987 in support of the veteran's attempt to reopen his claim 
bears directly and substantially on the matter of whether 
there is a causal connection between any current heart 
disorder and military service, and the evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1987 rating decision denying a claim to 
reopen a claim for service connection for a heart disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  Evidence received since the January 1987 rating decision 
denying a claim to reopen a claim for service connection for 
a heart disorder is not new and material evidence, and the 
veteran's claim has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims, as here, filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096,2099-2100 (2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because, as regards the duty to assist provisions in the new 
law, the new law specifically provides that "[n]othing in 
this section shall be construed to required the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ."  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Regardless, the VA has already fulfilled the notice and duty 
to assist requirements of the VCAA.  All relevant facts have 
been properly developed to the extent possible.  The veteran 
reported that he was treated at the Mountain Home, Tennessee 
VA Medical Center (MC) in 1971 and 1972.  However, repeated 
attempts by the VA to develop those records, including 
multiple attempts to locate them in case storage, did not 
reveal any records from that period.  The veteran was 
informed that the only evidence from the Mountain Home VAMC 
was 1984 treatment records in his copy of the June 1998 
rating decision.  For these reasons, the Board deems that 
further efforts to develop those records would be futile and 
that the veteran was properly notified of the results of the 
VA records search.  The veteran has not made the VA aware of 
any other records relevant to the present claim that have not 
been associated with the claims folder.  Thus, the Board 
concludes that the VA has adequately fulfilled its statutory 
duty to assist the veteran in the development of his claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  See also, Murphy v. Derwinski, 
1 Vet. App. 78 (1990) and Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In addition, the Board finds that the VA has already 
fulfilled the notice requirements of the VCAA.  The appellant 
was notified of the basic requirements for successful claims 
to reopen in the October 1998 statement of the case.  Under 
these circumstances, the Board finds that adjudication of 
this appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The appellant contends that the newly submitted evidence is 
so significant as to warrant reopening of his previously 
denied claim for service connection for residuals a heart 
disorder.  As such, he believes that he is entitled to a 
merits evaluation of his claim with consideration given to 
review of all the evidence of record.  

In a decision dated in August 1966, the RO originally denied 
a claim for service connection for a heart disorder, 
diagnosed as cardiac arrhythmia, frequent premature 
ventricular contractions with episodes of ventricular 
tachycardia.  The evidence of record at that time included 
the service medical records which made that diagnosis in a 
June 1966 Medical Board examination report.  Service medical 
records also show at least one elevated blood pressure 
reading during a period of hospitalization and evaluation, 
although no diagnosis of hypertension was made in service.

The RO notified the appellant of the August 1966 decision by 
letter dated that month, but he failed to initiate an appeal 
as regards that decision within the appeal period.  38 C.F.R. 
§ 20.302(a) (2000) (a Notice of Disagreement must be filed 
with the agency of original jurisdiction within one year from 
the date that the agency mailed notice of the adverse 
decision).  An unappealed determination of the agency of 
original jurisdiction is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).  

In January 1987 a claim to reopen a claim for service 
connection for a heart condition was denied by the RO.  The 
new evidence of record at that time included statements from 
the veteran and his congressional representative and medical 
records from a private physician which revealed that the 
veteran was hospitalized in June 1977 with a discharge 
diagnosis of organic heart disease, etiology uncertain, 
manifested by frequent ventricular premature beats.  The RO 
notified the appellant of the January 1987 decision by letter 
dated the following month, but he failed to initiate an 
appeal as regards that decision within the appeal period.  
Thus, that decision is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).

The RO declined to reopen this claim in a June 1998 rating 
decision, and this appeal ensues from that decision.  As 
such, the Board agrees with the RO that the new and material 
standard applies to the adjudication of this claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board 
must make an independent review of jurisdiction findings by 
the RO).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening, unless it is 
inherently false.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must 
be both new and material, and the failure to satisfy either 
prong ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet. App. 312 (1999).  

Service connection connotes many factors but basically it 
means the facts, shown by evidence, establishes that a 
particular injury or disease resulting in disability was 
incurred during active service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2000).  Therefore, the issue currently before the Board is 
whether the additional evidence submitted by the appellant 
since the Board's 1999 decision is both new and material in 
that tends to establish that a heart disorder was incurred or 
aggravated during active service.

In connection with the current appeal, the appellant has 
reiterated his previously considered assertion that he 
currently has a heart disorder that was incurred in service, 
or, if it preexisted service, that it was aggravated therein.  
The new evidence provided in connection with the current 
claim includes written statements from the veteran and his 
representative, which essentially reiterate his earlier 
contentions, and outpatient treatment records from the 
Mountain Home VAMC dated in July 1984 which reveal a 
diagnosis of hypertension.

None of the new evidence reflects an opinion that a heart 
disorder was incurred in or aggravated by service.  The 
appellant's lay statements have previously been considered by 
the RO.  Therefore, his lay statements are not "new" for 
purposes of this appeal.  The new medical evidence shows that 
the veteran was diagnosed with hypertension almost 20 years 
after service.  As none of the new evidence is competent 
medical evidence which reflects that the veteran has a 
current heart disorder which is related to service, these 
records are not "material" as they hold no probative value 
to the question at hand:  whether a heart disorder was 
incurred or aggravated during active service.  In the absence 
of evidence which is both new and material, the claim cannot 
be reopened and addressed on the merits.  Smith, 12 Vet. App. 
312 (1999).


ORDER

A claim to reopen the claim for entitlement to service 
connection for a heart disorder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

